Per Curiam.
Inasmuch as the charter of Detroit provides that the printed volumes of ordinances shall be evidence in all courts, we think that in all suits brought for the violation of them, we are bound to examine the book, and are not precluded from doing so by the failure to make copies of them parts of the record. The object of the statute was to put them, as to city matters, on a similar footing with statutes — so far as relates to the method of proving their contents.—Charter of Detroit, Chap. 11 § 13.
The ordinances relied upon to sustain this conviction all relate to the conduct of omnibus agents and drivers when acting as porters or runners for public houses or hotels. Chap. 88, §§ 8, 9, 10. The provisions are contained in a chapter exclusively devoted to “porters and runners,” while there are other chapters relating to the license and regulation of carriages of various kinds when not employed for such agencies. The case is therefore fatally defective in not bringing the defendant within the prohibitions relating to runners for hotels and public houses.
The main question, however, calls for a decision upon the validity of a prohibition which would prevent railroad companies from making such arrangements as are found by the Recorder to have been entered into here. We have no difficulty in deciding that the city cannot lawfully interfere to prohibit such arrangements. The acts done are *356done upon the private premises of the railroad companies, over which the city can have no general control; and we think there is no reason why these companies, in their character of carriers of passengers, may not properly make such arrangements as will facilitate their reaching their destination anywhere in the city as well as at the end of the track in the depot. Passengers, who are strangers in the city, have no means of knowing the character of the runners they may encounter outside of the depot, and if they can deal without confusion, and at their leisure, with responsible agents it will be much more convenient and safe than to compel them to select from among strangers and in the noise and bustle attendant on the arrival of the cars. Such contracts of employment, made in the cars and on the premises by the companies cannot be lawfully restrained by the city authorities. No driver can without permission go, of right, on the private property of the rail-railroad company unless employed by a passenger, and the the city could give him no authority to do so. And any arrangements for the delivery of passengers and their bag-age — not unlawful in themselves — which are made by the railroads in their own cars, and on their own lands, are exempt from municipal interference; and the ordinances— so far as they may attempt such interference, are invalid. The conviction must be quashed.